Citation Nr: 1004103	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  02-10 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES,

1.  Entitlement to service connection for psychiatric 
disability, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant, his former spouse, and family members


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to July 
1976.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2000 rating decision in which the RO denied 
service connection for PTSD (claimed as depression), and for 
low back pain.  The Veteran filed a notice of disagreement 
(NOD) in November 2000.  In July 2001, the Veteran provided 
testimony at a hearing before a Decision Review Officer (DRO) 
at the RO; a transcript of that hearing is of record.  A 
statement of the case (SOC) was issued in May 2002, and the 
Veteran filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) in July 2002.

In November 2002, the Board remanded the claims to the RO to 
obtain clarification regarding the Veteran's then outstanding 
hearing request.

In October 2003, the Board remanded the matters to the RO to 
arrange a hearing before a Veterans Law Judge at the RO.  
Pursuant to that remand, in June 2005, the Veteran, his 
former spouse and family members testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is associated with the claims 
file.

In October 2005 and August 2007, the Board remanded the 
claims on appeal to the RO, via the Appeals Management Center 
(AMC), in Washington, DC, for further development.  After 
accomplishing further action, the AMC continued the denial of 
the Veteran's claims (as reflected in the November 2009 
supplemental SOC (SSOC)) and returned the matters to the 
Board for further appellate consideration.

The Board notes that, while the RO originally characterized 
the psychiatric claim as one for service connection for PTSD, 
the record reflects other psychiatric diagnoses.  Given that, 
and because the RO has actually considered the various other 
diagnoses in adjudicating the claim-consistent with Clemons 
v. Shinseki, 23 Vet. App. 1 (2009)-the Board has 
recharacterized this claim as reflected on the title page.

The Board's decision addressing the claim for service 
connection for psychiatric disability to include PTSD, is set 
forth below.  The claim for service connection for a low back 
disability is addressed in the remand following the order; 
that matter is being remanded to the RO, via the AMC, in 
Washington, DC.  VA will notify the appellant when further 
action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the matter herein decided has been accomplished.

2.  Although the record includes a number of assessments and 
diagnoses of PTSD, the weight of the competent, probative 
evidence establishes that the Veteran does not meet the 
diagnostic criteria for PTSD.

3.  The Veteran has received various acquired psychiatric 
diagnoses post service; however, no acquired psychiatric 
disorder was first diagnosed until many years after service, 
and the only medical opinion to address the question of 
whether there exists a relationship between a current 
acquired psychiatric disorder and service weighs against the 
claim.

4.  Personality disorder-diagnosed in- and post-service-is 
not a disability for VA compensation purposes.




CONCLUSION OF LAW

1.  The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
4.125(a) (2009).

2.  The criteria for service connection for psychiatric 
disability, other than PTSD, are not met.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claims, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim(s); (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim(s), in accordance 
with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, the Veteran's claims were originally 
adjudicated in August 2000,  prior to the enactment of the 
VCAA.  Thereafter, in a June 2001 post-rating letter, the RO 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate the claims for service 
connection, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  A March 2006 letter provided the 
Veteran with information pertaining to the assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations, consistent 
with Dingess/Hartman.  After issuance of the June 2001 and 
March 2006 letters, and opportunity for the Veteran to 
respond, the November 2009 supplemental SSOC reflects 
readjudication of the claims.  Hence, the Veteran is not 
shown to be prejudiced by the timing of the post rating 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of service, 
VA and private treatment records, and the reports of August 
1997, May 1998, September 2006, August 2008, and October 2009 
VA examinations.  Also of record and considered in connection 
with the appeal is the transcript of the Veteran's June 2005 
Board hearing, along with various written statements provided 
by the Veteran and by his representative, on his behalf.  The 
Board also finds that no additional RO action to further 
develop the record in connection with the matter herein 
decided is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of the claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543.  See also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).



II.  Factual Background

Service treatment records reflect that, in July and September 
1974 reports of medical history, the Veteran denied a history 
of frequent trouble sleeping, depression or excessive worry, 
or nervous trouble of any sort.  Psychiatric examination at 
that time was normal.

A March 1975 personnel record indicates that the Veteran was 
found physically disqualified from submarine training due to 
color blindness.

An August 1975 service record shows the Veteran was having 
trouble sleeping.

A June 1976 service report of hospitalization indicates that 
the Veteran made a suicide gesture and reportedly took Valium 
and was found outside sick bay with a razor blade poised over 
his left wrist.  His Command indicated that he had a long 
history of substandard behavior and severe adaptability 
problems.  In May 1976, he had been reduced in rate because 
of missing the ship's movement.  Prior to that time, he had 
continuous conflict with his officers over the performance of 
his duties.  He reported a history of his parents having 
severe marital problems, which affected him during childhood 
in the form of blackout spells, attributed to nerves by his 
family doctor.  Because of continuing conflict, he ran away 
from home at age thirteen.  He had several instances of 
trouble with the law as a teenager.  He reported alcohol use 
from the time he was dropped from submarine school in 1975 
for color blindness until he was involved in an automobile 
accident.  The diagnosis was immature personality, existed 
prior to enlistment, manifested by a long history of low 
tolerance for stressful situations and a tendency to flee or 
resort to alcohol or drug abuse.

A separate June 1976 service record shows the Veteran claimed 
he overdosed on Valium.  He was found outside of the sick bay 
with a razor blade at his wrist.  He had stated to others 
that he would get off the ship one way or another.

Service personnel records, dated in June 1976, show that the 
Veteran was given a non-judicial punishment and reduced to 
fireman, machinery repairman striker.

A July 1976 service personnel record indicates that the 
Veteran was found unsuitable for service due to a personality 
disorder.  He was not recommended for reenlistment.

A court document, filed in October 1978 by the Veteran's now 
ex-wife, indicates that, from September 1976 to November 
1976, the Veteran slept with a loaded weapon either under his 
pillow or on the bed stand next to the bed.  He kept the 
safety off the weapon.  In November 1976, he fired three 
shots from the weapon.  In December 1976, the Veteran struck 
his then-wife on the face, causing bruises and swelling of 
the plaintiff's eye.

In October 1996, the Veteran underwent private mental status 
examination.  He then indicated that he was applying for 
disability based upon pain all over his body, depression, 
mood swings, chronic fatigue syndrome, migraines, and loss of 
memory.  He noted that he left work in September 1995 due to 
pain throughout his body.  However, he stated that he was 
removed from his job because he was outspoken.  Previously, 
he worked as a carpenter and pipefitter.  The Veteran felt 
anger and hostility toward the system, which turned its back 
on him.  He had intense anger toward the Department of 
Transportation, for which he previously worked.  He blamed 
them for all his trouble.  The Veteran related that, in 1975 
while in service, he drank heavily for a few months.  From 
1976 to 1979, he abused Demerol.  He stated that he saw a 
mental health provider in service because he acted out 
against a division officer.  At that time, he was taking 
analgesics because he had suffered an injury to his back.  He 
was under no psychological care currently.  Following 
examination, the diagnoses were impulse-control disorder, not 
otherwise specified; adjustment disorder, unspecified; 
delusional disorder, rule out; and personality disorder, not 
otherwise specified.

A June 1997 VA hospitalization record shows a diagnosis of 
schizoaffective disorder and personality disorder, 
borderline.  The Veteran was admitted because he was stating 
that he would kill himself or someone else in order to 
survive.  He had been living in the woods for several weeks.

In August 1997, the Veteran underwent VA examination.  He 
indicated that he was admitted to a psychiatric hospital 
twice in Italy and once at the VA.  He stated that he had 
flashbacks to traumatic Navy experiences from February to 
July 1976.  He was harassed by his ship division officer, and 
his life was threatened by many coworkers.  Following 
evaluation, the diagnosis was schizoaffective disorder, PTSD, 
chronic with depression, and personality disorder, not 
otherwise specified.

In a September 1997 written statement, the Veteran indicated 
that he suffered from prolonged and severe traumatic stress 
from fatigue, injury, and fear from the hazardous duty 
assignment of the ship and the threats of bodily harm from 
his shipmates.  A shipmate struck him on the head once while 
he was eating.  He was demoted.  Within three months of 
discharge, he had another breakdown and attempted suicide.  
He sought treatment shortly after separation.

A September 1997 Social Security Administration decision 
found the Veteran disabled based upon diagnoses of 
fibromyalgia and personality disorder.

In May 1998, the Veteran underwent VA examination.  He 
reported a history of three hospitalizations.  He had been 
depressed for a long time, with no remissions.  He complained 
of daily nightmares.  He had increased irritability and 
depression.  He had no friends and did not associate with 
people.  The Veteran described auditory hallucinations and 
denied suicidal or homicidal ideation.  Following evaluation, 
the diagnosis was PTSD, chronic with depression, and 
schizoaffective disorder.

In an August 1998 written statement, the Veteran's ex-wife 
indicated that they met in 1980, married in 1981, and 
divorced in 1991.  She stated that the Veteran told her that 
he graduated with honors from Torpedoman School while in the 
Navy.  Then he was sent to submarine school, where he was 
deemed physically ineligible because he was colorblind.  The 
Veteran was devastated, hurt, and bitter.  He also described 
waves that nearly sent him overboard.  The Veteran was not a 
swimmer.  Then, when the Veteran injured his back, no one 
believed him.  They added extra duties and refused to let him 
seek medical attention.

In a September 1998 stressor statement, the Veteran indicated 
that he suffered from episodes of depression, panic attacks, 
or anxiety after the washout of submarine school.  He also 
smoked more cigarettes and drank more alcohol after this 
event.  He had increased disregard for military or civilian 
authority after the way he was treated.  The Veteran 
indicated that he requested a change of duty when the 
harassment started.  With regard to stressors, the Veteran 
indicated that he failed a color test, was given a contract 
for guaranteed submarine service and not told he was color 
blind.  This was a Navy error.  Following this, he was hazed 
and harassed on a daily basis for weeks.  He was screamed at 
in front of everyone in the office.  They wanted him to void 
his contract with the Navy and remain in service.  He began 
smoking and drinking alcohol heavily.  He finally caved to 
the pressure and signed the paperwork to void the contract.  
He was sent to Machinery Repairman Third Class but was 
allowed to keep his rank.  When he arrived, he was alienated 
because of his high rank.  One day, there was a rough sea, 
and another servicemember punched him in the side of the 
head.  Another incident occurred when the Veteran was stopped 
by a guard during a security alert drill and told that if the 
Veteran moved, he would blow his head off.  His immediate 
supervisor distained him.  He was not given ear protection 
while working in the turbine room.  He was saved after a few 
weeks of this and was given ear protection.  The Veteran 
recalled that he was demoted after being charged with missing 
movement.  

In a September 1998 written statement, the Veteran's ex-wife 
indicated that they met in November 1990, were married in 
September 1994, and divorced in May 1996.  Over the previous 
eight years, she had learned that the Veteran had a lot of 
hard feelings towards the Navy and military due to the unfair 
manner in which he was treated.

In a September 1998 written statement, the Veteran's brother 
indicated that he grew up with the Veteran and worked with 
him, both before and after service.  Before service, he was 
shy and easygoing.  After service, he was more aggressive and 
withdrawn.  The Veteran had taken medication for his 
inability to sleep.  The Veteran has recently revealed that 
he was mentally tortured by his division on board ship, 
because he had received a rapid advancement while in 
submarines.  Therefore, he was an outcast to his peers.  
Then, his immediate officer refused to get involved or allow 
the Veteran to transfer.  This same officer did not believe 
the Veteran when he got hurt and refused to let him see a 
doctor.  He then trumped up charges on the Veteran that he 
had deliberately missed his ship.

In a September 1998 written statement, a friend of the 
Veteran indicated that the Veteran was bitter towards the 
Navy whenever the subject came up.  He took medication for 
sleeping.

During the July 2001 RO hearing, the Veteran testified that 
he tried to get his high school diploma while in service.  He 
indicated that he graduated at the top of his class in 
submarine weapons and equipment.  He was promoted quickly.  
He was assigned to a submarine.  However, it was then 
revealed that the Veteran was colorblind and, therefore, 
could not serve on a submarine.  The Veteran had been sent to 
school and signed contracts for submarine service, and the 
Navy had not realized that he was colorblind.  Thereafter, he 
was badgered and yelled at until he agreed to go to machinery 
repairman school.  While there, the Veteran felt bad all the 
time and had a hard time concentrating on his work.  He had 
no motivation.  When he was again transferred, he was 
harassed because he had been promoted.  He got death threats.  
The Veteran sought no treatment for any psychological 
disorder while in service.  He was then sent to the hospital 
but then written up for missing movement.  The Veteran stated 
that he overdosed on Valium, but it was not contained in his 
service records.  He remembered being in a straightjacket.  
There was no one that the Veteran could contact to verify the 
death threats he received in service.

In July 2003, the Veteran underwent private psychological 
evaluation.  He the reported that he suffered from chronic 
depression and PTSD associated with a series of ordeals in 
the Navy.  Finding out he was colorblind limited his choice 
of fields in service.  He was verbally harassed for a month 
before signing into another field.  He became depressed, 
started drinking, and had difficulty concentrating.  He was 
then harassed because of his promotion.  Three men in 
particular joked that he might be involved in accidents.  
Threats evolved into death threats.  He was punched on one 
occasion.  He was blocked from going to the hospital to get 
treatment for his back by his superior officer.  Then, when 
he went to the hospital, he was written up for missing 
movement and demoted.  He apparently overdosed on Valium but 
does not remember that.  Following examination, the diagnoses 
were PTSD; dysthymic disorder; and compulsive, dependent, and 
histrionic features.

A January 2005 VA outpatient record indicates that the 
Veteran felt depressed because he was out of his pain 
medication.  The diagnosis was dysthymic disorder.

During the June 2005 Board hearing, the Veteran, his former 
spouse, and family members testified that the Veteran 
currently received treatment for PTSD.  He stated that he was 
determined to be permanently and totally disabled by the 
Social Security Administration for an emotional disability 
and his back disorder.  He has been married seven times.  His 
divorces and breakups were mainly due to his irritability.  
While on board ship, the Veteran received death threats, 
which particularly bothered him when they were at sea.  He 
was also punched in the face by one of the men who had 
threatened to kill him.  His immediate supervisors refused to 
listen and attempted to blame the Veteran.  They strongly 
advised him not to pursue action.  The Veteran's former 
spouse, who met him in 1980, indicated that he told her about 
these incidents in service.  A friend of the Veteran 
indicated he had known the Veteran since childhood.  He did 
not know of these incidents until a few years after service, 
because the Veteran did not want to talk about them.  When he 
left service, he was a changed person.  The Veteran stated 
that his superior officer accused him of malingering.  He was 
told that he could be discharged due to a personality 
disorder or he would be sent to the brig.  He attempted 
suicide once while in service and was treated at the Naval 
Regional Hospital in Naples, Italy, but there were no 
records.

In September 2006, the Veteran underwent VA examination.  The 
examiner noted that the Veteran was difficult to keep on 
track during the interview.  With regard to trauma during 
service, the Veteran reported that he was repeatedly, 
verbally threatened by multiple officers as well as peers on 
his same level.  The examiner noted that the Veteran's report 
and endorsement of the events that he claimed on this day 
were not congruent with the reports that he previously 
submitted.  Nor were they congruent with the deposition 
questionnaires that he previously submitted.  The Veteran 
attempted to maintain focus on a reported incident in which 
an officer yelled at him for not wearing ear protection.  
This was document in the claims file; however, it did not 
appear to be consistent with a stressor that would be 
responsible for a PTSD type of picture.  The Veteran was very 
vague about his current symptoms.  He noted that he reviewed 
the information about PTSD on VA's website.

The Veteran initially endorsed that he experienced 
flashbacks, panic attacks, and irritability.  However, he 
would not further specify the symptoms and would not give 
details of his flashbacks.  He would not state that they were 
related to any of the events that he stated occurred.  The 
Veteran stated that he had been threatened with assault in 
service and was struck on the leg with a flashlight on two 
occasions.  He reported that individuals disliked him during 
service due to jealousy.  The ship's logs contained no 
information regarding an incident including the Veteran.

The Veteran reported sleep difficulty.  While he endorsed 
flashbacks, he gave no details and said there were no 
triggers.  He stated that his panic attacks were well-
controlled on medication.  He had a good appetite and spent 
most of his day watching television and talking to a good 
friend.  He had attended the PTSD group at the VA and found 
it beneficial.  He reported frequent suicidal ideation.  The 
examiner indicated that it did not appear that the Veteran 
met the diagnostic criteria for PTSD.  He had some 
interpersonal difficulty, which predated his flashback 
symptoms.  He initially reported having a lot of friends when 
he was younger.  However, when asked further about his 
childhood, the Veteran negated this.  It appeared he had 
chronic interpersonal difficulty in relationships and getting 
along with his peers prior to service.

In explaining why the Veteran did not meet the diagnostic 
criteria for PTSD, the examiner noted that he did not 
describe a trauma in which his life was threatened or the 
life of someone else was threatened; and that he focused on 
maltreatment or perceived maltreatment in service.  However, 
he did not endorse that this is part of the content of his 
re-experiencing phenomenon.  He denied the avoidance 
criteria.  The Veteran reported hyperarousal but when asked 
what that meant, the Veteran indicated that he was hyper all 
the time.  The Veteran did not exhibit an increased startle 
response or hypervigilance.  The diagnoses were depression, 
not otherwise specified, and panic disorder, by history.  He 
was also diagnosed with a personality disorder, not otherwise 
specified.

In August 2008, the Veteran underwent VA examination.  The 
examiner noted that the claims file was reviewed.  The 
Veteran reported that he had numerous problems with his 
superiors and shipmates while in service.  He was disciplined 
for missing ship movement.  The Veteran stated that he was 
hospitalized for one week in Naples, Italy for overdosing on 
medication and threatening to cut his wrists.  The examiner 
noted that the records show that his diagnosis was immature 
personality disorder.  The Veteran indicated that, just after 
discharge, he was hospitalized again in Naples, Italy.  He 
had threatened to shoot himself.  He next received 
psychiatric treatment in 1996.  He was hospitalized for three 
weeks and continued to receive treatment.  

The examiner further noted that the Veteran 's s current 
psychiatric problems included depressed mood, ruminations, 
resentment about his experience in service, and dreams about 
that experience.  In reviewing the service records, the 
examiner indicated that the Veteran was noted to have 
performed a suicide gesture, not an attempt.  Depression was 
the tentative admission diagnosis, but the discharge 
diagnosis was immature personality disorder.  VA records 
showed diagnoses of dysthymic disorder, depression, and 
depressive disorder.  Following examination, the diagnoses 
were depressive disorder, not otherwise specified by history, 
and polysubstance abuse by history.  The Veteran was also 
diagnosed with antisocial personality disorder, previously 
diagnosed as immature personality disorder.  The examiner 
found no nexus between the acquired psychiatric disorders and 
his service.  The diagnoses were most likely due to the 
Veteran's occupational and financial problems and his history 
of dysfunctional family, polysubstance abuse, and personality 
disorder.  It is not at least as likely as not that the 
diagnosed conditions were related to service and the June 
1976 apparent suicide attempt.

A September 2008 VA outpatient record reflects that the 
Veteran complained of insomnia, isolation, and depression.  
He was not suicidal.  He reported an in-service and post-
service history of drinking.  The Veteran was rather isolated 
with no friends.  He avoided crowds and had dreams about the 
war.  The diagnoses were PTSD and dysthymic disorder.

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A.  PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f).

As indicated, the first requirement for service connection 
for PTSD is a medical diagnosis of the condition.  Diagnoses 
of PTSD must be rendered in accordance with the diagnostic 
criteria for the condition set forth in the Fourth Edition of 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  See 38 
C.F.R. § 4.125 (noting that VA has adopted the nomenclature 
of the DSM-IV) (2009)).  Here, however, the Board finds that 
the weight of the evidence establishes that the Veteran does 
not meet the diagnostic criteria for PTSD.

As indicated above, the service treatment records reflect no 
findings or diagnosis of PTSD.  

The August 1997 and May 1998 VA examination reports, July 
2003 private treatment record, and September 2008 VA 
outpatient record all document an assignment of a diagnosis 
of PTSD.  The September 2006 and August 2008 VA examination 
reports and all other psychiatric medical evidence shows the 
Veteran was determined not to have a diagnosis of PTSD.

Thus, the record contains conflicting medical opinions on the 
question of whether the Veteran actually meets the diagnostic 
criteria for PTSD.

It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  However, the Board may not reject medical 
opinions based on its own medical judgment.  Obert v. Brown, 
5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  In assessing medical opinions, the failure 
of the physician to provide a basis for his opinion goes to 
the weight or credibility of the evidence in the adjudication 
of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998).  Other factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion.  
See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A 
medical opinion may not be discounted solely because the 
examiner did not review the claims file.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 304 (2008). 

In evaluating all of the evidence of record, the Board finds 
the reports of the September 2006 and August 2008 examiners 
most probative in determining whether the Veteran has a 
clinical diagnosis of PTSD.  The examinations, one conducted 
by a medical doctor and the other conducted by a Ph.D., show 
a complete and thorough examination of the Veteran and review 
of the claims file.  In particular, the September 2006 
examiner specifically evaluated all symptoms potentially 
associated with a diagnosis of PTSD.  The examiner noted that 
the Veteran endorsed flashbacks and hypervigilance but was 
not able to specify the subject of the flashbacks and did not 
know what constitutes hypervigilance.

In evaluating the previous VA examinations, dated in August 
1997 and May 1998, the Board finds that, while the Veteran 
reported flashbacks, he only generally stated that they were 
flashbacks of his time in the Navy.  No specific details were 
given, and, like the September 2006 examination, the Veteran 
did not give any triggers for these flashbacks.

As such, the Board finds that the September 2006 VA 
examination report is more probative than the reports dated 
in August 1997 and May 1998.  The specific DSM-IV criteria 
for a PTSD diagnosis were discussed in the September 2006 VA 
examination report but not the previous examinations.  
Furthermore, the Board notes that the August 1997 and May 
1998 VA examination reports are more than ten years old.  
Therefore, the examiner who conducted the September 2006 VA 
examination was able to review an additional eight or nine 
years of psychiatric history for the Veteran in rendering the 
opinion.

With regard to the July 2003 private treatment record, the 
evidence shows that the Veteran underwent some psychological 
testing during that evaluation.  The psychologist indicated 
that the initial testing revealed that there were several 
diagnostic possibilities that were consistent with the 
Veteran's symptoms.  These included somatoform disorder, 
anxiety disorder, PTSD, and compulsive and histrionic 
personality traits.  Additional testing showed 
characteristics similar to dysthymic syndrome, anxiety 
disorder, and personality characteristics.  The private 
psychologist concluded that the Veteran had symptoms that 
were consistent with PTSD.  The Axis I diagnoses were then 
noted to be PTSD and dysthymic disorder.  The psychologist 
provided no rationale as to why the diagnosis of PTSD was 
given and not the diagnoses of somatoform disorder or anxiety 
disorder, which were also consistent with the initial 
psychological testing.  Furthermore, there was no discussion 
of the duration of the symptoms or whether the disturbance, 
due to PTSD, caused clinically significant distress or 
impairment in functioning.  Because of the lack of rationale 
and discussion of elements necessary for a clinical diagnosis 
of PTSD under the criteria of the DSM-IV, this evidence has 
less probative value than the September 2006 VA examination 
report.  See Nieves-Rodriguez, 22 Vet. App. at 300-01.

Finally, the September 2008 VA outpatient treatment record 
contains only a short evaluation of the Veteran and review of 
symptoms.  It contains no specific discussion of the 
requirements of a diagnosis of PTSD under the DSM-IV.  
Therefore, it holds no probative value with regard to this 
particular issue.  See Nieves-Rodriguez, 22 Vet. App. at 300-
01.
 
Therefore, the Board finds that the most probative evidence 
establishes that the Veteran does not meet the criteria for a 
clinical diagnosis of PTSD.

In addition to the medical evidence, in adjudicating this 
claim, the Board has considered the assertions of the 
appellant; however, none of this evidence provides a basis 
for allowance of the claim.  As indicated above, the claim 
turns on the medical matter of current disability (a medical 
diagnosis), a matter within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As the appellant is not shown to be other than a 
layperson without the appropriate medical training and 
expertise, he is not competent to render a probative 
(persuasive) opinion on a medical matter.  See, e.g., Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, the lay assertions in this regard have no probative 
value.
 
As the preponderance of the competent evidence establishes 
that the first, essential criterion for service connection 
for PTSD-medical diagnosis of the condition in accordance 
with the applicable diagnostic criteria-is not met, service 
connection for PTSD cannot be established, and the Board need 
not address the remaining criteria under 38 C.F.R. 
§ 3.304(f).

B.  Psychiatric disability other than PTSD

At the outset, the Board acknowledges that the record 
reflects diagnoses of personality disorder in and post 
service.  However, personality disorders are not considered 
"diseases or injuries" within the meaning of applicable 
legislation and, hence, do not constitute disabilities for VA 
compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 
(2009).  Therefore, to the extent that in-service and post-
service records show the Veteran has been diagnosed with a 
personality disorder, the Board finds that service connection 
for such a condition is legally precluded.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

Post service, the Veteran also has been diagnosed with 
impulse control disorder, adjustment disorder, 
schizoaffective disorder, dysthymic disorder, depression, and 
panic disorder.

Pertinent to the additional diagnoses, the Board notes that, 
in addition to the basic legal authority noted above, service 
connection may be presumed, for certain chronic diseases, 
such as psychoses, which develop to a compensable degree 
(10 percent for psychoses) within a prescribed period after 
discharge from service (one year for psychoses), although 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  Also, 
while the disease need not be diagnosed within the 
presumptive period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree.  38 
C.F.R. § 3.307(c).

The service treatment records reflect no evidence of any 
treatment for or diagnosis of any acquired psychiatric 
disability.  All psychiatric examinations before service were 
normal, and the in-service records showing treatment for 
psychiatric symptoms contain only a diagnosis of immature 
personality.  While the hospitalization record shows a 
provisional diagnosis of depressive disorder at admission, 
the confirmed and final diagnosis at discharge from the 
hospital was immature personality disorder.  This diagnosis, 
as addressed below, is not reflective of an acquired 
psychiatric disability.

The Board also notes that there is no continuity of symptoms 
since separation from service.  The Veteran has not 
specifically stated that his symptoms have existed since 
service.  Instead, the evidence shows he reported that he was 
hospitalized just after discharge for attempting suicide.  
Thereafter, he did not seek psychiatric treatment until 1996.  
The Veteran has not contended that his symptoms persisted 
during the twenty years between separation and 1996.  
Additionally, the Veteran's brother and friend indicated in 
written and oral statements that he was a changed person 
after service.  This also does not establish continuity of 
symptomatology.  Finally, when the Veteran was evaluated in 
October 1996, he reported a history of substance use or abuse 
during service and from 1976 to 1979.  However, he did not 
contend that his symptoms had continued after that time.  The 
Board gives great probative weight to a medical record 
reflecting the Veteran's first report of medical history,  
particularly when it is prior to the Veteran's initiation of 
the claim for benefits.  

Moreover, the first documented diagnosis of an acquired 
psychiatric disorder was not until October 1996, more than 
twenty years after separation from service.  Thus, there is 
no evidence that that a psychosis-here, schizoaffective 
disorder-was manifested to a compensable degree within one 
year of discharge. Although the Veteran has stated that he 
was hospitalized shortly after separation in Italy, he also 
indicated that these records were not available.  
Furthermore, while the October 1978 court document shows the 
Veteran slept with a gun and hit his wife in 1976, there is 
no evidence that this is a manifestation of a psychosis.  The 
Board also points out that the passage of many years between 
discharge from active service and documentation of a claimed 
disability is a factor that tends to weigh against a claim 
for service connection.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

Furthermore, there is no competent opinion of record 
supporting the Veteran's assertions that any currently 
diagnosed acquired psychiatric disorder is related to 
service.  In fact, in the only competent opinion of record to 
address the question of etiology of the Veteran's psychiatric 
complaints, the August 2008 VA examiner determined that the 
Veteran's complaints were not at least as likely as not 
related to service or his suicide attempt therein.  As 
indicated, this opinion was based on both examination of the 
Veteran and review of the claims file.  Significantly, there 
is no contrary medical opinion of record, and neither the 
Veteran nor his representative has identified or even alluded 
to the existence of any medical opinion that, in fact, 
supports a  finding of service connection for psychiatric 
disability other than PTSD.  

Finally, as regards any direct assertions of the Veteran and 
his representative that a current psychiatric disorder is 
medically related to service, the Board finds, as noted 
above, that neither is competent to render such an opinion; 
hence, the lay assertions in this regard, without more, 
simply do not provide persuasive support for the claim.  See 
Bostain, 11 Vet. App. at 127, citing Espiritu, 2 Vet. App. at 
492.  See also Routen, 10 Vet. App. at 186 ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  As such, the lay assertions in this regard 
have no probative value.

C.  Conclusion

For all the foregoing reasons, the Board concludes that 
service connection for psychiatric disability, to include 
PTSD, must be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v Derwinski, 1 
Vet. App. at 53-56.


ORDER

Service connection for psychiatric disability, to include 
PTSD, is denied.




REMAND

Unfortunately the Board finds that further RO action on the 
remaining claim for service connection for a low back 
disability is warranted, even though such will, regrettably, 
further delay an appellate decision on this matter.  

The Veteran last underwent VA examination of the spine in 
September 2006.  In a January 2007 addendum, the September 
2006 VA examiner stated that the X-rays and magnetic 
resonance imaging (MRI) of the lumbar spine revealed mild 
degenerative changes of the lumbar spine.  The examiner noted 
that the Veteran did describe significant injury from his 
military career.  However, the examiner stated that X-rays 
conducted on October 8, 1996 were interpreted as normal.  
Then the VA examiner opined that "I think it is as least as 
likely as not that the patient's findings on his X-rays are 
related to normal wear and tear of the lumbar spine, as 
resulting from his described injuries." 

As reflected in the February 2007 SSOC, the RO construed the 
VA physician's opinion as stating that the Veteran's 
"current low back condition is most likely related to normal 
wear and tear of the lumbar spine as opposed to [the 
Veteran's] reported in service injury" (emphasis added).  
However, the Board notes that the January 2007 did not use 
the words "as opposed to" when rendering his opinion.  As 
written, the January 2007 VA opinion does not clearly 
indicate whether the Veteran's current low back disability 
is, or is not, medically related to his service. 

Therefore, in August 2007, the Board remanded the Veteran's 
claim to obtain a clarifying opinion from the September 2006 
VA examiner or, if necessary, an opinion from another 
physician as to the medical relationship, if any, between the 
Veteran's current low back disability and his service.  In 
October 2009, the Veteran's claims file was reviewed by a VA 
certified physician's assistant.  A review of the service 
injury was noted.  A CT scan performed in November 1997 shows 
annular bulge at L3-S1 with herniated disc lesion at L5-S1 
and degenerative changes involving L5 and S1 and a pattern of 
spina bifida occulta at S1.  The examiner noted that, while 
the Veteran was seen for back pain in service and diagnosed 
with lumbosacral strain, he was not seen post-service for 
many years.  The fact that the service records did not 
include a CT scan made it difficult to say that the current 
back condition was not a result of the injury on active duty.  
The examiner could not say, without resorting to speculation, 
whether the current disorder is related to the in-service 
incident, because there was not proper radiographic 
evaluation to serve as a baseline for comparison to the 
current radiographic findings.

Given the above, the Board finds that the record still does  
not include sufficient medical evidence to resolve this 
claim.  While the October 2009 VA examiner indicated that the 
issue could not be resolved without resorting to speculation, 
he cited the lack of radiographic evidence during service as 
the reason for this conclusion.  However, the service records 
reveal that the Veteran did undergo x-ray examination while 
in service.  While the examiner indicated in the report that 
the Veteran had been diagnosed with lumbosacral strain in 
service, there is no indication that the examiner noted or 
reviewed the x-ray reports from that time.  In the 
alternative, the examiner did not articulate why x-ray 
reports were not sufficient radiographic evidence.  Since the 
examiner's conclusion is based upon his finding that there 
was no radiographic evidence in service, the Board finds that 
the opinion is in adequate, and that a remand is necessary to 
obtain further medical opinion.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2009); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

Hence, the RO should arrange for the Veteran to undergo VA 
examination, by an appropriate physician, at a VA medical 
facility.  The Veteran is hereby advised that failure to 
report to the scheduled examination, without good cause, may 
result in denial of the claim for service connection for a 
low back disability (as the original claim will be considered 
on the basis of the evidence of record).  See 38 C.F.R. 
§ 3.655 (2009).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  If the Veteran 
fails to report to any scheduled examination, the RO should 
obtain and associate with the claims file (a) copy(ies) of 
the notice(s) of the date and time of the examination sent to 
him by the pertinent VA medical facility.

Prior to obtaining further medical opinion, to ensure that 
all due process requirements are met, and that the record 
before the examiner is complete, the RO should also give the 
Veteran another opportunity to provide information and/or 
evidence pertinent to the claim remaining on appeal.  The 
notice letter to the Veteran should explain that he has a 
full one-year period for response.  See 38 U.S.C.A. 
§ 5103(b)(1) (West 2002); but see also 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2009) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the Veteran provides 
sufficient information, and, if needed, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by the VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the claim 
on appeal that is not currently of record.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the Veteran to undergo 
VA examination, by an appropriate 
physician, at a VA facility.  The entire 
claims file, to include a complete copy of 
this REMAND, must be made available to the 
physician designated  to examine the 
Veteran , and the examination report 
should include discussion of the Veteran's 
documented medical history and assertions.  
All appropriate tests and studies should 
be accomplished (with all pertinent 
results made available to the requesting 
physician prior to the completion of his 
or her report) and all clinical findings 
should be reported in detail.

The examiner should clearly identify all 
current disability/ies affecting the low 
back.  Then, with respect to each such 
diagnosed disability, the examiner should 
render an opinion, consistent with sound 
medical principles, as to whether it is at 
least as likely as not (i.e., there is a 
50 percent or greater probability), that 
the disability s the result of  disease or 
injury incurred or aggravated in the 
Veteran's active service.

The  physician should set forth all 
examination findings (if any), along with 
the complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

4.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a copy 
of any notice(s) of the date and time of 
the examination sent to the Veteran by the 
pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the remaining claim 
on appeal (to particularly include all 
that added to the record since the RO's 
last adjudication of the claim) and legal 
authority.

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


